United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2898
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Torone Russell, also known as Rome, *
                                     * [UNPUBLISHED]
           Appellant.                *
                                ___________

                              Submitted: March 25, 2010
                                 Filed: March 30, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Torone Russell appeals the judgment of the district court1 entered upon a jury
verdict finding him guilty of conspiring to distribute and possess with intent to
distribute 5 grams or more of a mixture or substance containing a detectable amount
of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1) and 846, and 18 U.S.C.
§ 2 (Count I), and possessing with intent to distribute 5 grams or more of cocaine base
on August 21, 2008, and an unspecified amount of cocaine base on August 27, 2008,
in violation of 21 U.S.C. § 841(a)(1), (b)(1) and 18 U.S.C. § 2 (Counts II and IV).

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
The district court sentenced Russell to concurrent terms of 70 months in prison on all
three counts, and 4 years of supervised release on Counts I and II, with a concurrent
3-year term of supervised release on Count IV. On appeal, defense counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency
of the evidence to support the verdict.

        Following de novo review, considering the facts and resolving evidentiary
conflicts in the light most favorable to the verdict, see United States v. Lewis, 593
F.3d 765, 769-70 (8th Cir. 2010), we conclude that the evidence was sufficient. The
trial included the testimony of cooperating witness Kenneth Jones that he twice sold
distribution quantities of cocaine base to Joseph Jordan and Russell. In addition,
cooperating witness Talanda Penn--who testified that she twice obtained cocaine base
for Jordan, her fiancé--identified Russell’s voice on audio recordings of telephone
conversations on August 21 and 27, 2008, involving transactions related to
distribution quantities of cocaine base. This evidence, along with police surveillance
and wiretap evidence related to a broader cocaine base distribution ring, was sufficient
for a reasonable jury to find beyond a reasonable doubt that Russell was guilty of the
offenses charged in the indictment. See United States v. Parker, 587 F.3d 871, 880-81
(8th Cir. 2009) (elements of conspiracy and possession-with-intent-to-distribute
offenses); United States v. Coleman, 584 F.3d 1121, 1125 (8th Cir. 2009) (reviewing
court does not weigh evidence or assess witness credibility), cert. denied, 2010 WL
373675 (U.S. Mar. 8, 2010) (No. 09-8899).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, the judgment is
affirmed. We also grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-